Citation Nr: 0728528	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left shoulder injury, currently assigned a 20 percent 
disability evaluation.

2.  Entitlement to an increased evaluation for residuals of a 
low back injury with L4-L5 disc space narrowing and 
retrolithsesis, currently assigned a 10 percent disability 
evaluation.

3.  Entitlement to an increased evaluation for residuals of a 
left knee injury with mild degenerative changes, currently 
assigned a 10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1981 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reasons for Remand:  To afford the veteran a VA examination, 
to obtain additional treatment records, and to provide him 
with a proper notice letter.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

In this case, the Board notes that the veteran was afforded 
VA examinations in October 2002 and September 2003.  However, 
the veteran's representative submitted an informal hearing 
presentation in July 2007 in which he contended that those 
examinations were "stale" and essentially asserted that the 
severity of the disabilities had increased since the time of 
those examinations.  The Board notes that it has been almost 
four years since the veteran's last examination, and 
treatment records dated after the September 2003 examination 
show that the veteran was seen for complaints regarding his 
back, shoulder, and knee and that an outpatient report dated 
in April 2004 noted a mildly positive impingement sign 
regarding the shoulder, lateral joint line pain and a 
positive lateral McMurray's sign regarding the left knee and 
complaints of pain in the low back radiating to the buttocks.  
The assessment was mechanical low back pain, rotator cuff 
tendonitis, and possible lateral meniscus tear.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board finds that a current VA 
examination is necessary to assess the severity and 
manifestations of the veteran's service-connected left 
shoulder, spine, and left knee disabilities.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board observes that the evidence of record does not 
include any treatment records dated since June 2004.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to the 
veteran's service-connected left shoulder, spine, and left 
knee disabilities.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date.  As that 
question is involved in the present appeal and the case is 
already being remanded for further development, the RO should 
provide the veteran with a proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should send the veteran a 
letter in connection with his claims for 
an increased evaluation for his service-
connected left shoulder, spine, and left 
knee disabilities.  The letter should 
inform him of the (1) information and 
evidence that is necessary to 
substantiate the claims; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claims. The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his service-
connected left shoulder, spine, and left 
knee disabilities.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for treatment records dated from June 
2004 to the present.

3.  The veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected left shoulder, spine, 
and left knee disabilities.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on 
the severity of those disabilities. T he 
examiner should report all signs and 
symptoms necessary for rating the 
veteran's left shoulder, spine, and left 
knee disabilities.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



